Citation Nr: 0737059	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
residuals of shell fragment wounds to the lower extremities.  


                                                    
REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Marine 
Corps from August 1967 to May 1971, to include combat duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his bilateral knee disability is 
due to his service-connected residuals of shell fragmentation 
wounds to the lower extremities.  He also claims, in the 
alternative, that his bilateral knee disability is directly 
linked to in-service trauma.  

The veteran was afforded a VA examination in December 2001 in 
order to address the potential relationship between his 
service-connected residuals of shell fragment wounds of the 
lower extremities and any current disability of either knee.  
Upon that examination, it was noted that he had a history of 
a medical meniscus tear in the left knee (later confirmed by 
radiographic imaging; osteoarthritis of both knees was also 
subsequently confirmed by X-ray examination in May 2005).  
The examiner opined that it was not likely that the veteran's 
service-connected residuals of shell fragment wounds to the 
lower extremities resulted in (or caused) a current bilateral 
knee condition.  There is no contrary medical opinion of 
record.  There is, however, a critical flaw in the opinion 
that must be remedied.  Specifically, while the potential 
causal relationship between the service-connected disability 
and the claimed disability has been addressed, there is no 
competent opinion as to whether the veteran's residuals of 
shell fragment wounds to the lower extremities aggravated a 
disability of either knee.  

VA regulation provides that a disability which is proximately 
due to or results from another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (2007).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995); 71 Fed. Reg. 52744 (2006). .

In view of the foregoing, the Board finds that a new 
examination and opinion addressing the question of 
aggravation is warranted.  Furthermore, as the previous 
examination is significantly dated, and as the claims file 
was not available for review at the time of that examination, 
the Board also finds that a new opinion addressing a 
potential causal relationship on both direct and secondary 
grounds should be obtained.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); 

Accordingly, the appeal is REMANDED to the AMC for the 
following action:

1.  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159.

2.  Notify the veteran and his 
representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

3.  Schedule the veteran for a VA 
orthopedic or joints examination to 
determine the approximate onset date and 
etiology of any disability of either knee 
that may be present.  The examiner is 
asked to review the relevant evidence in 
the claims file and to provide opinions 
addressing the following:

(a)  Is it at least as likely as not 
(50 percent or greater probability) 
that any current disability of 
either knee that may be present, to 
include a meniscal tear and 
arthritis, was caused or aggravated 
by the veteran's service-connected 
residuals of shell fragment wounds 
to the lower extremities.  

(b)  Is it at least as likely as not  
that any current disability of 
either knee that may be present, to 
include a meniscal tear and 
arthritis, began during service or 
is etiologically related to any 
incident of active duty, to include 
the veteran's service in Vietnam as 
a U.S. Marine Corps combat 
infantryman.  

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of 
aggravation as to find against 
aggravation.  More likely and as 
likely support the contended 
relationship or a finding of 
aggravation; less likely weighs 
against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If it is determined that a current 
right and/or left  knee disability 
was aggravated by the veteran's 
service-connected residuals of shell 
fragment wounds to the lower 
extremities, to the extent possible, 
the examiner is requested to provide 
an opinion as to approximate 
baseline level of severity of the 
knee disability (e.g., slight, 
moderate) before the onset of 
aggravation.

The examiner is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot 
be reached without resort to 
speculation, he or she should so 
indicate in the examination report. 

4.  After completion to the extent possible 
of the directed development, re-adjudicate 
the veteran's claim.  If the claim remains 
denied, issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



